


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
by and between
 
GRAND RIVER NAVIGATION COMPANY, INC.
 
and
 
U.S. UNITED OCEAN SERVICES, LLC
 
Dated as of September 21, 2011
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 

ARTICLE I DEFINITIONS AND INTERPRETATION
1
   
Section 1.1.
Certain Defined Terms.
1
   
ARTICLE II PURCHASE AND SALE
5
   
Section 2.1.
Purchase of Vessel.
5
Section 2.2.
No Assumed Liabilities.
5
   
ARTICLE III PURCHASE PRICE; CLOSING
6
   
Section 3.1.
Purchase Price.
6
Section 3.2.
Closing.
6
Section 3.3.
Closing Deliveries of Seller.
6
Section 3.4.
Closing Deliveries of Purchaser.
7
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
8
   
Section 4.1.
Legal Existence and Organization; Citizenship and Coastwise Endorsements.
8
Section 4.2.
Legal Power; Authorization; Enforceable Obligations.
8
Section 4.3.
No Conflict; Required Filings and Consents.
8
Section 4.4.
No Third Party Options; No Contractual Obligations.
9
Section 4.5.
Title to Vessel.
9
Section 4.6.
Permits.
9
Section 4.7.
Labor Matters.
9
Section 4.8.
Compliance with Laws.
9
Section 4.9.
Condition of Vessel.
10
Section 4.10.
Litigation.
10
Section 4.11.
Environmental
10

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 4.12.
No Broker.
10
   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
11
   
Section 5.1.
Legal Existence and Organization; Citizenship and Coastwise Endorsements.
11
Section 5.2.
Legal Power; Authorization; Enforceable Obligation.
11
Section 5.3.
No Conflicts; Consents.
11
Section 5.4.
No Broker.
12
   
ARTICLE VI ACTION PRIOR TO THE CLOSING DATE
12
   
Section 6.1.
Risk of Loss Prior to the Closing Date.
12
Section 6.2.
Operation of the Vessel.
12
Section 6.3.
No Breach of Representations and Warranties; Notification of Certain Matters
12
Section 6.4.
Notice of Litigation.
12
Section 6.5.
Fulfillment of Conditions to Purchaser’s Obligations.
12
Section 6.6.
Fulfillment of Conditions to Seller’s Obligations.
12
   
ARTICLE VII COVENANTS AND AGREEMENTS
13
   
Section 7.1.
Transfer Taxes.
13
Section 7.2.
Further Assurances.
13
Section 7.3.
Restrictions on Operation and Resale.
13
Section 7.4.
Use of Vessel’s Name.
14
   
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
14
   
Section 8.1.
Representations and Warranties.
14
Section 8.2.
Performance.
14
Section 8.3.
Injunctions.
14
Section 8.4.
Consents.
14
Section 8.5.
Positioning of the Vessel.
14

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 8.6.
Closing Deliverables.
14
Section 8.7.
Financing.
15
Section 8.8.
Mary Turner.
15
   
ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
15
   
Section 9.1.
Representations and Warranties.
15
Section 9.2.
Performance.
15
Section 9.3.
Injunctions.
15
Section 9.4.
Consents.
15
Section 9.5.
Closing Deliverables.
15
   
ARTICLE X INDEMNIFICATION
15
   
Section 10.1.
Survival.
15
Section 10.2.
Indemnification by Seller.
16
Section 10.3.
Indemnification by Purchaser.
16
Section 10.4.
Limitations on Indemnification.
16
Section 10.5.
Procedure for Third Party Claims.
16
Section 10.6.
Exclusive Remedy.
18
Section 10.7.
Treatment of Indemnification Payments.
18
Section 10.8.
Effect of Investigation.
18
Section 10.9.
No Punitive Damages.
18
   
ARTICLE XI TERMINATION
18
   
Section 11.1.
Termination.
18
Section 11.2.
Effects of Termination.
19
     
ARTICLE XII GENERAL PROVISIONS
19
   
Section 12.1.
Notices.
19
Section 12.2.
Execution in Counterparts.
20
Section 12.3.
Expenses.
20
Section 12.4.
Amendments and Waivers.
20
Section 12.5.
Severability.
20
Section 12.6.
Assignment; Successors and Assigns.
21
Section 12.7.
No Third Party Beneficiaries.
21
Section 12.8.
Publicity.
21
Section 12.9.
Governing Law; Arbitration; Direct Claims.
21
Section 12.10.
Bulk Sales Laws.
22
Section 12.11.
Headings.
22
Section 12.12.
Number and Gender.
22

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 12.13.
Specific Performance.
22
Section 12.14.
Entire Agreement; Integration.
22
     
EXHIBITS
          Exhibit A  Form of Vessel Bill of Sale    Exhibit B Form of
Certificate of Delivery and Acceptance         SCHEDULES            Schedule A 
Leased Equipment    Schedule B  Status Classifications and Recommendations     
   
SELLER DISCLOSURE LETTER SECTIONS
        Section 4.3(a)  No Conflicts    Section 4.3(b)  Consents   Section
4.11(b)  Condition of Assets  

 
 
-iv-

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 21, 2011, by
and between Grand River Navigation Company, Inc. (“Purchaser”), a Delaware
corporation, and U.S. United Ocean Services, LLC, a Florida limited liability
company (“Seller”).
 
RECITALS
 
WHEREAS, Seller is the owner of the Vessel (as hereinafter defined);
 
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Vessel, upon the terms and subject to the conditions set forth
herein; and
 
WHEREAS, the parties hereto are also party to an Asset Purchase Agreement, dated
of even date herewith (the “VS&E Agreement”), providing, among other things, for
the sale by Seller to Purchaser of the stores and equipment related to the
vessel known as the “Mary Turner” (the “Mary Turner”).
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1.  Certain Defined Terms.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Action” means any action, claim, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For
purposes of this definition, the term “control” means the power to direct or
cause the direction of the management of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlled” and “controlling” have meanings correlative to the
foregoing.
 
“Agreed Amount” has the meaning set forth in Section 12.9(c).
 
“Ancillary Agreements” means the other agreements, documents and certificates to
be executed and delivered in connection with the transactions contemplated
hereby.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or required by Law to be closed.
 
“Claimed Amount” has the meaning set forth in Section 12.9(c).
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Claim Notice” has the meaning set forth in Section 10.5(a).
 
“Closing” has the meaning set forth in Section 3.2.
 
“Closing Date” has the meaning set forth in Section 3.2.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.
 
“Consent” means any consent, approval, authorization, qualification, waiver,
registration or notification required to be obtained from, filed with or
delivered to a Governmental Authority or any other Person in connection with the
consummation of the transactions provided for herein.
 
“Damages” means any and all damages, losses, liabilities, costs and expenses
(including expenses of investigation and reasonable fees and expenses of counsel
and other professionals) paid or payable by an Indemnified Party.
 
“Delivery Certificate” has the meaning set forth in Section 3.3(j).
 
“Environment” means soil, surface waters, ground waters, land, stream,
sediments, surface or subsurface strata and ambient air.
 
“Environmental Condition” means any condition with respect to the Environment
caused by a release of Hazardous Substances or violation of Environmental Laws,
whether or not yet discovered, which could or does result in any Damages to
Seller or Purchaser, including, without limitation, any condition resulting from
the operation of the Vessel.
 
“Environmental Laws” shall mean all Laws relating to the pollution of or
protection of the Environment, from contamination by, or relating to injury to,
or the protection of, real or personal property or human health or the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Governmental Authorities pertaining to reporting, licensing,
permitting, investigation, remediation and removal of, emissions, discharges,
releases or threatened releases of Hazardous Substances, chemical substances,
pesticides, petroleum or petroleum products, pollutants, contaminants or
hazardous or toxic substances, materials or wastes, into the Environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, including,
without limitation, the Oil and Pollution Act of 1990, the Comprehensive
Environmental Response, Compensation, and Liability Act (CERCLA) of 1980 and the
Clean Air Act of 1990.
 
“Fuel Value” means the value of the remaining bunkers and unused lubricating
oils in storage tanks and sealed drums remaining on Vessel on the date
immediately prior to the Closing Date, which shall be determined at Seller’s
actual cost for such remaining bunkers and unused lubricating oils (excluding
barging expenses).
 
“General Enforceability Exceptions” means (i) applicable bankruptcy,
reorganization, insolvency, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally from time to time in effect and
(ii) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity).
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any foreign, federal, state, provincial, local or
other government, governmental, regulatory or administrative authority, agency
or commission, self-regulatory organization, or any court, tribunal or judicial
or arbitral body.
 
“Great Lakes” means the Great Lakes of North America, their connecting and
tributary waterways, and the St. Lawrence River, Gulf of St. Lawrence and Cabot
Strait, and the port of Halifax, Nova Scotia, and the Atlantic Ocean north of
the latitude of  Cape Sable, Nova Scotia.
 
“Hazardous Substance” shall mean any substance whether solid, liquid or gaseous
in nature:
 
(i)           the presence of which requires or may hereafter require
notification, investigation, or remediation under any Environmental Law;
 
(ii)           which is or becomes defined as “toxic”, a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Laws;
 
(iii)           which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any Governmental Authority;
 
(iv)           which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds and is or becomes regulated by any
Governmental Authority;
 
(v)           which contains polychlorinated byphenyls (PCBs) or asbestos or
urea formaldehyde foam insulation; or
 
(vi)           which contains or emits radioactive particles, waves or
materials, including radon gas.
 
“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.
 
“Indemnifying Party” means a party that is required to indemnify any Indemnified
Party pursuant to Article X.
 
“Law” means any applicable law (statutory, common or otherwise), rule or
regulation of any Governmental Authority and any award in any arbitration
proceeding.
 
“Leased Equipment” means all radio and communication and other equipment leased
by Seller in connection with the Vessel including but not limited to the
equipment listed on Schedule A.
 
“Liabilities” means any and all liabilities, debts, obligations and commitments
of any nature whatsoever, whether known or unknown, accrued or fixed, absolute
or contingent, or matured or unmatured, including those arising under any Law,
License, Order, Action or contract.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“License” means any license, permit, consent, approval, certification or other
authorization of any Governmental Authority.
 
“Lien” means, with respect to any asset or property, any lien, mortgage, pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect
of such asset or property.
 
“Mary Turner” has the meaning set forth in the recitals.
 
“Offer Notice” has the meaning set forth in Section 7.3(c).
 
 “Order” means any order, injunction, judgment, award, decree or ruling of any
Governmental Authority.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and frequency)
of the Person in question.
 
“Outside Date” means December 1, 2011 or such later date as shall be established
as such under the terms of the VS&E Agreement.
 
“Permit” means any license, permit, registration, franchise, variance,
exemption, Order approval, authorization, consent, certificate, certificate of
authority, American Bureau of Shipping certificate, Coast Guard certificate,
qualification, order or similar document or authority required, issued or
granted by any Governmental Authority.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization or
Governmental Authority.
 
“Proposed Purchaser” has the meaning set forth in Section 7.3(c).
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Indemnified Parties” means (i) Purchaser, (ii) its Affiliates,
(iii) their respective directors, officers, employees and agents, and (iv) their
respective heirs, executors, successors and permitted assigns.
 
“Seller” has the meaning set forth in the Preamble.
 
“Seller Disclosure Letter” means the disclosure letter delivered by Seller to
Purchaser prior to the execution and delivery of this Agreement.
 
“Seller Indemnified Parties” means (i) Seller, (ii) its officers and directors,
(iii) its Affiliates and (iv) their respective heirs, executors, successors and
permitted assigns.
 
“Tax” (including, with correlative meaning, the terms “Taxes” and “Taxable”)
means (i) all foreign, federal, state, provincial and local taxes, duties or
assessments of any nature whatsoever, including all income, profits, franchise,
gross receipts, net receipts, capital stock, recording, stamp, document,
transfer, severance, payroll, employment, unemployment, social security,
disability, sales, use, property, withholding, excise, value-added, ad valorem,
occupancy, insurance premium, surplus lines insurance, and other taxes, together
with all interest, penalties, service fees and additions imposed by any
Governmental Authority with respect to such amounts; and (ii) any liability for
the payment of any Tax (A) as a result of being a member of an affiliated,
consolidated, combined or unitary group, (B) as a result of any obligation under
any Tax sharing, indemnity or similar agreement or arrangement or (C) as a
result of transferee or successor liability, whether imposed by Law, contractual
arrangement or otherwise.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) filed or required to
be filed with any Governmental Authority relating to Taxes.
 
“Third Party Claim” means a pending or threatened claim asserted by a third
party or the commencement of any Action by a third party in respect of which
indemnification shall be sought hereunder.
 
“Transfer Taxes” means all transfer, documentary, sales, use, value added,
recording, stamp, gains and similar Taxes, together with all interest,
penalties, service fees and additions imposed by any Governmental Authority with
respect to such amounts and any interest in respect of such penalties and
additions.
 
“Vessel” means the towing vessel “Beverly Anderson” (O.N. 646729) together with
all machinery, engines, instruments, rigging, anchors, chains, cables, tackle,
apparel, accessories, equipment, radio installation and navigational equipment
(other than personal computers and company-specific data, Leased Equipment and
personal gear, which Seller shall remove from the Vessel prior to Closing Date),
inventory, stores, spare parts and all other appurtenances used in or relating
to the Vessel, whether or not on board, and fuel, lubricant and bunkers on board
the Vessel.
 
“VS&E Agreement” has the meaning set forth in the recitals.
 
ARTICLE II
 
PURCHASE AND SALE
 
Section 2.1.  Purchase of Vessel.  Subject to Section 2.2, upon the terms and
subject to the conditions set forth herein, at the Closing, Seller shall sell,
transfer, assign, convey and deliver to Purchaser, and Purchaser shall purchase
and acquire from Seller, free and clear of all Liens, all of Seller’s right,
title and interest in and to the Vessel.  None of Seller’s assets other than the
Vessel shall be sold to Purchaser pursuant to this Agreement.
 
Section 2.2.  No Assumed Liabilities.  Seller shall retain and shall be
responsible for paying, performing and discharging when due, and Purchaser and
its Affiliates shall not assume or have any responsibility for, any and all
Liabilities of Seller and its Affiliates, whether arising prior to, on or after
the Closing Date.  Notwithstanding anything herein to the contrary, Liabilities
of Seller shall exclude any Liabilities given rise to by the acts or omissions
of the Purchaser Indemnified Parties, whether arising prior to, on or after the
Closing Date.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
PURCHASE PRICE; CLOSING
 
Section 3.1.  Purchase Price.  The purchase price for the Vessel shall be SEVEN
MILLION SEVEN HUNDRED NINETY-FIVE THOUSAND SIX HUNDRED AND TWENTY FIVE DOLLARS
(US$7,795,625), plus the Fuel Value (such sum, the “Purchase Price”).
 
Section 3.2.  Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Sheppard Mullin
Richter & Hampton, LLC at 30 Rockefeller Plaza, New York, New York 10112
immediately after the “Closing” under the VS&E Agreement (such date being
referred to herein as the “Closing Date.”  All documents delivered and actions
taken at the Closing shall be deemed to have been delivered or taken
simultaneously and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered.
 
Section 3.3.  Closing Deliveries of Seller.  At the Closing, Seller shall
deliver (or cause to be delivered) to Purchaser all of the following:
 
(a)           the Vessel, which shall be docked in the same location that the
Mary Turner is docked for the closing of the transactions under the VS&E
Agreement;
 
(b)           a bill of sale transferring the Vessel to Purchaser, duly executed
by Seller and recordable by the National Vessel Documentation Center, in the
form of Coast Guard Form CG-1340 attached hereto as Exhibit A;
 
(c)           the approvals set forth on Section 4.3(a) of the Seller Disclosure
Letter;
 
(d)           the Consents listed on Section 4.3(b) of the Seller Disclosure
Letter;
 
(e)           evidence of release of the Vessel from the fleet mortgage of
Seller in a form recordable with the National Vessel Documentation Center, and
otherwise acceptable to Purchaser;
 
(f)           a Certificate of Ownership of Vessel for the Vessel issued by the
National Vessel Documentation Center on Coast Guard Form CG-1330;
 
(g)           releases, including termination statements under the Uniform
Commercial Code of any financing statements filed against the Vessel evidencing
discharge, removal and termination of all Liens to which the Vessel is subject;
 
(h)           an Abstract of Title for the Vessel issued by the National Vessel
Documentation Center on Coast guard Form CG-1332;
 
(i)           all classification and operating certificates (for hull, engines,
anchors, chains, etc.), as well as plans and specifications which are on board
or in Seller’s possession for the Vessel;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(j)           two (2) originals of the Certificate of Delivery and Acceptance
(the “Delivery Certificate”) confirming the date, time and place of delivery of
the Vessel from Seller to Purchaser, duly executed by Seller, in the form
attached here as Exhibit B;
 
(k)           any such additional documents, including but not limited to the
Certificate of Documentation issued by the National Vessel Documentation Center
on Coast Guard Form CG 1270 for the Vessel, as may reasonably be required by the
competent authorities for the purpose of documenting the Vessel under 46 United
States Code Section 12101 et seq. in the name of Purchaser, endorsed for the
United States coastwise and registry trades;
 
(l)           confirmation of class certificates for the Vessel (free and clear
of any recommendations affecting class) issued by the American Bureau of
Shipping Classification issued no earlier than three (3) days prior to the
Closing Date;
 
(m)           a certificate of an executive officer of Seller, dated the Closing
Date, certifying as to the fulfillment of the conditions specified in Sections
8.1 and 8.2;
 
(n)           a certificate of the Secretary of Seller, dated the Closing Date,
setting forth the resolutions of the board of managers of Seller approving this
Agreement, the Ancillary Agreements and all other documents contemplated hereby
and thereby, and authorizing the transactions contemplated hereby and thereby;
and
 
(o)           sufficient copies of a letter on Seller’s letterhead and signed by
an officer of Seller addressed to warehousemen and bailees of Seller holding,
storing or warehousing any machinery, engines, instruments, rigging, anchors,
chains, cables, tackle, apparel, accessories, equipment, radio installation and
navigational equipment, inventory, stores, spare parts and all other
appurtenances used in or relating to the Vessel but which are not on board the
Vessel, to the effect that Purchaser has purchased, or otherwise has legal power
and authority over, such assets and the warehouseman or bailee may do with the
assets as Purchaser may thereafter direct, such letter to otherwise be in form
and substance mutually agreeable Purchaser and Seller.
 
Section 3.4.  Closing Deliveries of Purchaser.  At the Closing, Purchaser shall
deliver (or cause to be delivered) to Seller all of the following:
 
(a)           the Purchase Price by wire transfer of immediately available funds
to an account designated by Seller;
 
(b)           two (2) originals of the Delivery Certificate duly executed by
Purchaser;
 
(c)           a certificate of an executive officer of Purchaser, dated the
Closing Date, certifying as to the fulfillment of the conditions specified in
Sections 9.1 and 9.2; and
 
(d)           a certificate of the Secretary of Purchaser, dated the Closing
Date, setting forth the resolutions of the Board of Directors of Purchaser
approving this Agreement, the Ancillary Agreements and all other documents
contemplated hereby and thereby, and authorizing the transactions contemplated
hereby and thereby.
 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller represents and warrants to Purchaser as
follows:
 
Section 4.1.  Legal Existence and Organization; Citizenship and Coastwise
Endorsements.  Seller is duly organized, validly existing and in good standing
under the laws of Florida.  Seller is duly qualified to do business, and is in
good standing, in each jurisdiction in which the character of the properties
owned or leased by it or in which the conduct of its business requires it to be
so qualified.  Seller is a “citizen of the United States” within the meaning of
46 U.S.C. § 50501 for the purpose of owning and operating the Vessel in the
coastwise trades of the United States.  The Vessel is duly and currently
documented by the United States Coast Guard with a coastwise endorsement under
46 U.S.C. § 12112 and is entitled to operate in the United States coastwise
trades.
 
Section 4.2.  Legal Power; Authorization; Enforceable Obligations.  Seller has
the requisite limited liability company power and authority to execute and
deliver this Agreement and the Ancillary Agreements, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Seller.  This
Agreement and the Ancillary Agreements have been duly and validly executed and
delivered by Seller and constitute the legal, valid and binding obligations of
Seller.  This Agreement and the Ancillary Agreements are enforceable against
Seller in accordance with their terms, except as limited by the General
Enforceability Exceptions.
 
Section 4.3.  No Conflict; Required Filings and Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Seller, nor the consummation by Seller of the
transactions contemplated hereby and thereby, nor compliance by Seller with any
of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the certificate of formation, limited liability
company agreement or other governing documents of Seller, (ii) except as set
forth on Section 4.3(a) of the Seller Disclosure Letter, constitute or result in
the breach or violation of any term, condition or provision of, or constitute a
default under (without regard to requirements of notice, passage of time or
elections of any Person), or give rise to any right of termination, cancellation
or acceleration with respect to, or result in the creation or imposition of a
Lien upon the Vessel, pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which it is a party or by
which Seller or the Vessel may be subject, (iii)  subject to receipt of the
requisite approvals referred to on Section 4.3(a) of the Seller Disclosure
Letter, violate any Order, Permit or Law applicable to Seller or the Vessel or
give any third party or Governmental Authority the right to revoke, withdraw,
suspend, cancel, terminate or modify any Permit held by Seller, or (iv) give any
Person the right to challenge any of the transactions contemplated by this
Agreement or the Ancillary Agreements or to exercise any remedies or obtain any
relief under any Laws or Orders to which Seller or the Vessel may be subject.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Other than as set forth on Section 4.3(b) of the Seller Disclosure
Letter, no Consent is necessary for the consummation by Seller of the
transactions contemplated by this Agreement or the Ancillary Agreements.
 
Section 4.4.                      No Third Party Options; No Contractual
Obligations.
 
(a)           There are no existing (written or oral) agreements, options,
commitments or rights with, of or to any person to acquire the Vessel or any
interest in or rights to the Vessel.
 
(b)           Neither Seller nor any of its Affiliates are party to any charter
agreement, contract of affreightment or other agreement (written or oral) which
either (i) provides for the use of the Vessel by or for the benefit of, or the
transport of goods of, any Person or (ii) restricts or limits the use or
operation of the Vessel in any manner or in any geographic region.
 
Section 4.5.  Title to Vessel.  Seller has title to the Vessel and at the
Closing Purchaser will acquire good, valid and marketable title to the Vessel
free and clean of any Liens.  The Vessel is equipped with machinery, engines,
instruments, bunker fuel, stores, rigging, anchors, chains, cables, tackle,
apparel, accessories, equipment, radio installation and navigational equipment,
inventory, spare parts and all other appurtenances necessary for the operation
of such Vessel, except any Leased Equipment, in the Ordinary Course of Business.
 
Section 4.6.  Permits.  All Permits necessary to operate the Vessel are in full
force and effect, are not in default, and are valid and unextended under all
applicable Laws according to their terms.  Seller is in compliance in all
material respects with all such Permits, including all requirements for
notification, filing, reporting, posting and maintenance of logs and
records.  There is no Action or investigation pending of which Seller has
received written notice or has been threatened to terminate, suspend, refuse to
renew, or modify any Permit.  The Vessel is in class with all valid class
certificates.  Any outside recommendations from the American Bureau of Shipping
or the United States Coast Guard are set forth in Schedule B.
 
Section 4.7.  Labor Matters.  Seller and its Affiliates are not a party to or
otherwise bound by any collective bargaining agreement or other agreement with a
labor union or organization which affects employment or work for hire, work
rules or practices on, or Seller’s ability to sell, lease or transfer the
Vessel.  Neither Seller nor any of its Affiliates have received written notice
of any grievance arising out of any collective bargaining agreement or other
grievance procedure against it which could affect employment or work for hire
on, or Seller’s ability to sell, lease or transfer the Vessel.  Seller has paid
in full to all employees of Seller providing services to the Vessel all wages,
salaries, commissions, bonuses, benefits and other compensation due and payable
to such employees.
 
Section 4.8.  Compliance with Laws.
 
(a)           Seller is, and has been, in material compliance with all Laws and
Orders applicable to Seller’s ownership and operation of the Vessel.
 
(b)           Seller has received no written notification or other notification
or communication from any Governmental Authority or other Person asserting that
Seller is not in compliance with any Law or Order applicable to Seller’s
ownership or operation of the Vessel and no facts relating to Seller and/or the
Vessel exist which could reasonably give rise to any claim that any such
violation exists.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)           (i) There is no pending or threatened investigation, audit, review
or other examination of Seller with respect to Seller’s ownership or operation
of the Vessel by any Governmental Authority and (ii) Seller is not subject to,
nor has Seller received any notice that it may become subject to, any Order,
agreement, memorandum of understanding or other regulatory enforcement action or
Action with respect to Seller’s ownership or operation of the Vessel.
 
Section 4.9.  Condition of Vessel.

 
(a)           Except as provided in Section 4.9(b), Seller makes no
representations or warranties, whether express or implied, regarding the
physical condition or repair of the Vessel, and Purchaser hereby acknowledges
and agrees that the Vessel is being purchased in “as is, where is” condition.
 
(b)           Seller represents and warrants that at the Closing, the Vessel
shall be in substantially the same condition as of the date the Purchaser
inspected the Vessel and its records and of the Closing, ordinary wear and tear
excepted.
 
Section 4.10.  Litigation.  There is no Action pending or, to Seller’s
knowledge, threatened in writing against Seller or any of its Affiliates
affecting the Vessel or that seeks to delay or prevent the consummation of this
Agreement or any other Ancillary Agreements or any action taken or to be taken
hereby or thereby.
 
Section 4.11.  Environmental.
 
(a)           Seller, with respect to its ownership and operation of the Vessel,
is, and at all times has been, in compliance in all material respects with its
obligations under applicable Environmental Laws;
 
(b)           Seller has not caused or permitted a release of a Hazardous
Substance to the Environment in connection with its ownership or operation of
the Vessel;
 
(c)           There are no Environmental Conditions as a result of Seller’s
ownership or operation of the Vessel in amounts exceeding the levels permitted
by applicable Environmental Law or under circumstances that would reasonably be
expected to result in liability under or relating to Environmental Law; and
 
(d)           Seller has not disposed of, arranged for the disposal of,
released, threatened to release, or transported any Hazardous Substances on the
Vessel in violation of any applicable Environmental Law or in a manner that
would reasonably be expected to result in liability under or relating to
Environmental Law.
 
Section 4.12.  No Broker.  No broker, finder, investment banker or other
intermediary is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.
 
 
-10-

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser represents and warrants to Seller as
follows:
 
Section 5.1.  Legal Existence and Organization; Citizenship and Coastwise
Endorsements.  Purchaser is duly organized, validly existing and in good
standing under the laws of Delaware.  Purchaser is duly qualified to do
business, and is in good standing, in each jurisdiction in which the character
of the properties owned or leased by it or in which the conduct of its requires
it to be so qualified.  Purchaser is a “citizen of the United States” within the
meaning of 46 U.S.C. § 50501 for the purpose of owning and operating the Vessels
in the coastwise trades of the United States.
 
Section 5.2.  Legal Power; Authorization; Enforceable Obligation.  Purchaser has
the requisite corporate power and authority to execute and deliver this
Agreement and the Ancillary Agreements and all agreements and documents
contemplated hereby and thereby to be executed and delivered by it, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Ancillary Agreements, and the consummation of
the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Purchaser.  This
Agreement and the Ancillary Documents have been duly and validly executed and
delivered by Purchaser and constitute the legal, valid and binding obligations
of Purchaser.  This Agreement and the Ancillary Agreements are enforceable
against Purchaser in accordance with their terms, except as limited by the
General Enforceability Exceptions.
 
Section 5.3.  No Conflicts; Consents.
 
(a)           Neither the execution and delivery of this Agreement and the
Ancillary Agreements by Purchaser, nor the consummation by Purchaser of the
transactions contemplated hereby and thereby, nor compliance by Purchaser with
any of the provisions hereof and thereof, will (i) conflict with or result in a
breach of any provisions of the articles of incorporation, by-laws or other
governing documents of Purchaser, (ii) constitute or result in the breach or
violation of any term, condition or provision of, or constitute a default under
(without regard to requirements of notice, passage of time or elections of any
Person), or give rise to any right of termination, cancellation or acceleration
with respect to, or result in the creation or imposition of a Lien upon any
property of Purchaser, pursuant to any note, bond, mortgage, indenture, license,
agreement, lease or other instrument or obligation to which it is a party or by
which Purchaser may be subject, or (iii) violate any Order, Permit or Law
applicable to Purchaser or give any third party or Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify any Permit held
by Purchaser, or (iv) give any Person the right to challenge any of the
transactions contemplated by this Agreement and the Ancillary Agreements or to
exercise any remedies or obtain any relief under any Laws or Orders to which
Purchaser may be subject.
 
(b)           No Consent is necessary for the consummation by Purchaser of the
transactions contemplated by this Agreement or the Ancillary Agreements.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 5.4.  No Broker.  No broker, finder, investment banker or other
intermediary is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.
 
ARTICLE VI
 
ACTION PRIOR TO THE CLOSING DATE
 
From and after the execution of this Agreement until the Closing Date (or
earlier termination of this Agreement in accordance with Article XI):
 
Section 6.1.  Risk of Loss Prior to the Closing Date.  The Vessel shall be at
Seller’s risk and expense until it is delivered to Purchaser in accordance with
the terms of this Agreement.
 
Section 6.2.  Operation of the Vessel.  Seller shall continue to operate the
Vessel in the Ordinary Course of Business, unless the Vessel is in lay-up, and
use its commercially reasonable efforts to maintain the Vessel in substantially
the same manner as heretofore.
 
        Section 6.3.  No Breach of Representations and Warranties; Notification
of Certain Matters.  Each of Seller and Purchaser will refrain from taking any
action, and each of them will endeavor in good faith not to permit any event to
occur, which (a) would cause the conditions set forth in Article VIII and
Article IX, respectively, not to be satisfied, or (b) would otherwise prohibit
such party from consummating the transactions contemplated hereby or by any
Ancillary Agreement.  Seller or Purchaser, as the case may be, will, in the
event of, or promptly after becoming aware of the occurrence of, any matter that
would prevent it from consummating the transactions contemplated hereby or by
any Ancillary Agreement, give detailed notice thereof to Seller or Purchaser, as
the case may be.  Seller or Purchaser, as the case may be, will, after becoming
aware of the occurrence of any matter that constitutes a material breach of any
of such Person’s representations and warranties contained in Article IV or
Article V, as applicable, give detailed  notice thereof to Seller or Purchaser,
as the case may be, and each of Seller and Purchaser, as the case may be, shall
use its commercially reasonable efforts to cure such breach if such breach is
curable.  None of the disclosures pursuant to this Section 6.3 will be deemed to
qualify, modify, or amend or supplement the representations, warranties or
covenants of any party.
 
Section 6.4.  Notice of Litigation.  Promptly after becoming aware of the
occurrence of, or the threatened occurrence of, any Action against or affecting
the Vessel, Seller shall give detailed notice thereof to Purchaser.
 
Section 6.5.  Fulfillment of Conditions to Purchaser’s Obligations.  Seller
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby and by the Ancillary Agreements and to fulfill the
conditions to Purchaser’s obligation contained in Article VIII.
 
Section 6.6.  Fulfillment of Conditions to Seller’s Obligations.  Purchaser
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby and by the Ancillary Agreements and to fulfill the
conditions to Seller’s obligations contained in Article IX.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
COVENANTS AND AGREEMENTS
 
Section 7.1. Transfer Taxes.  All Transfer Taxes which may be payable in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements shall be borne by Purchaser.  The party responsible under
applicable Law for filing any Tax Return or other documentation relating to
Transfer Taxes shall file such Tax Return or other documentation at its own
expense, and the non-filing party shall use commercially reasonable efforts to
cooperate with the filing party and join in the execution of any such Tax
Returns and other documentation, if required.
 
Section 7.2.  Further Assurances.  At any time and from time to time following
the Closing, as and when requested by Purchaser and without further
consideration, Seller shall execute and deliver, or cause to be executed and
delivered, such other documents and instruments and shall take, or cause to be
taken, such further or other actions as Purchaser may reasonably request or as
otherwise may be necessary or desirable to evidence and effectuate the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
Section 7.3.  Restrictions on Operation and Resale.
 
(a)           From and after the Closing Date and until such time as the Seller
or its Affiliate shall have received evidence reasonably satisfactory to it that
the Vessel has been scrapped, Purchaser, as Third Party Designee, shall and
shall cause its Affiliates to, operate the Vessel for trade solely in the
Geographic Trade Zone.
 
(b)           Subject to Section 7.3(c) below, Purchaser further agrees that it
shall include as a condition in any documentation providing for the sale or
other transfer of the Vessel to any Person that (i) such Person’s operation of
such Vessel for trade shall be subject to the restriction set forth in the
preceding sentence and (ii) such perpetual restriction shall also be included as
a condition to any future sale or transfer of such Vessel to any other Person.
 
(c)           None of the restrictions contained in Section 7.3(b) above shall
apply to a sale of the Vessel to a Person if the sale procedures set forth in
this Section 7.3(c) are followed.  If at any time Purchaser has agreed to sell
the Vessel to a Person other than Seller (the “Proposed Purchaser”), as a
condition to consummating such sale, Purchaser shall give written notice (an
“Offer Notice”) of such proposed sale to Seller which shall state the purchase
price and the other terms and conditions on which Purchaser proposes to sell the
Vessel to the Proposed Purchaser. The Offer Notice shall constitute an offer to
sell the Vessel to Seller upon the terms and conditions set forth
therein.  Seller shall have a period of ten (10) Business Days from its receipt
of the Offer Notice to accept such offer by giving written notice to Purchaser
of its intent to purchase the Vessel.  If Seller (i) declines the offer to
purchase the Vessel set forth in the Offer Notice, (ii) fails to respond to the
Offer Notice in writing within such ten (10) Business Day period or (iii) fails
to consummate its purchase of the Vessel prior to the forty-fifth (45) day
following its receipt of the Offer Notice, Purchaser shall be entitled to
consummate the sale of the Vessel to the Proposed Purchaser upon the terms and
conditions set forth in the Offer Notice.  The restrictions contained in Section
7.3(b) shall continue to apply if Purchaser does not complete the sale of the
Vessel to the Proposed Purchaser during the six month period immediately
following the delivery of the Offer Notice.  Purchaser shall not be permitted to
sell the vessel pursuant to the foregoing sale procedure prior to July 1, 2015
other than during such time as there shall exist a default by Purchaser or its
Affiliates under Purchaser's credit facility documentation.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)           Nothing contained in Section 7.3(a) or (b) shall limit Purchaser’s
or any other Person’s ability to (x) sail the Vessel in any location outside of
the Geographic Trade Zone, provided that such Vessel is not being utilized for
trade, or (y) scrap the Vessel in any place outside the Geographic Trade Zone or
sell such scrap at any place outside of the Geographic Trade Zone.
 
Section 7.4.  Use of Vessel’s Name.  At any time and from time to time following
the Closing, Purchaser may, at its sole discretion, change the name of the
Vessel.  Notwithstanding the foregoing, following the Closing, Purchaser shall
have the sole right to continue to use the name “Beverly Anderson” with respect
to its documentation of the Vessel with the Coast Guard and its operation of the
Vessel.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser to consummate the transactions contemplated under
this Agreement are subject to the fulfillment of each of the following
conditions, any and all of which may be waived in whole or in part by Purchaser,
in its sole discretion:
 
Section 8.1.  Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement and each Ancillary Agreement
shall be true and correct in all respects, in each case, as of the date of this
Agreement and as of the Closing Date, with the same force and effect as if made
as of the Closing Date.
 
Section 8.2.  Performance.  Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
and each Ancillary Agreement to be performed or complied with by Seller prior to
or at the Closing Time.
 
Section 8.3.  Injunctions.  There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby or by any
Ancillary Agreement.
 
Section 8.4.  Consents.  The parties hereto shall have received all of the
Consents set forth on Section 4.3(b) of the Seller Disclosure Letter.
 
Section 8.5.  Positioning of the Vessel.  The Vessel shall be docked in the same
location that the Mary Turner is docked for the closing of the transactions
under the VS&E Agreement.
 
Section 8.6.  Closing Deliverables.  Seller shall have delivered to Purchaser
each of the closing deliverables set forth in Section 3.3 of this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 8.7.  Financing.  Purchaser shall have obtained debt and/or equity
financing in order to fund all or such portion of the Purchase Price as
Purchaser shall determine, on such terms as Purchaser determines to be
acceptable in its sole discretion.
 
Section 8.8.  Mary Turner.  Prior to the purchase of the Vessel from the Seller
at the Closing Date, Purchaser shall have consummated the purchase of the
freight barge “Mary Turner” (O.N. 646730) from the GTC Connecticut Statutory
Trust.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
The obligations of Seller to consummate the transactions contemplated under this
Agreement are subject to the fulfillment of each of the following conditions,
any and all of which may be waived in whole or in part by Seller, in its sole
discretion:
 
Section 9.1.  Representations and Warranties.  The representations and
warranties of Purchaser contained in this Agreement and each Ancillary Agreement
shall be true and correct in all respects, in each case, as of the date of this
Agreement and as of the Closing Date, with the same force and effect as if made
as of the Closing Date.
 
Section 9.2.  Performance.  Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
and each Ancillary Agreement to be performed or complied with by Purchaser prior
to or at the Closing Time.
 
Section 9.3.  Injunctions.  There shall not be in effect any injunction or
restraining order issued by a court of competent jurisdiction in an Action
against the consummation of the transactions contemplated hereby or by any
Ancillary Agreement.
 
Section 9.4.  Consents.  The parties hereto shall have received all of the
Consents set forth on Section 4.3(b) of the Seller Disclosure Letter.
 
Section 9.5.  Closing Deliverables.  Purchaser shall have delivered to Seller
each of the closing deliverables set forth in Section 3.4 of this Agreement.
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1.  Survival.
 
(a)           The representations and warranties of the parties contained in
this Agreement shall survive the Closing Date for a period of two (2) years,
except that the representations and warranties of Seller contained in Sections
4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7 and 4.11 shall survive the Closing Date until
ninety (90) days after the expiration of the statute of limitations applicable
to the matters covered thereby.  The covenants and agreements of the parties
contained in this Agreement shall survive the Closing Date until the date
explicitly specified therein or, if not so specified, indefinitely or until the
latest date permitted by Law.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the preceding paragraph (a), any breach of any
representation, warranty, covenant or agreement in respect of which
indemnification may be sought under this Article X shall survive the time at
which it otherwise would terminate pursuant to the preceding paragraph if a good
faith notice of the breach giving rise to such right of indemnification shall
have been given to the party against whom indemnification may be sought prior to
such time.
 
Section 10.2.  Indemnification by Seller.  Subject to the limitations set forth
in this Article X, Seller shall indemnify, defend and hold harmless the
Purchaser Indemnified Parties from and against any and all Damages incurred or
suffered by the Purchaser Indemnified Parties (whether or not involving a Third
Party Claim) resulting from, in connection with or arising out of:  (a) any
breach of, or inaccuracy in, any representation or warranty of Seller contained
in this Agreement or any Ancillary Agreement; (b) any breach of, or failure to
perform, any covenant or agreement of Seller contained in this Agreement or any
Ancillary Agreement; (c) any and all Liabilities of Seller, including
Liabilities arising out of the ownership or operation of the Vessel prior to the
Closing, other than Liabilities given rise to by the acts or omissions of
Purchaser Indemnified Parties; or (d) any and all Actions against any Purchaser
Indemnified Parties that relate to the Vessel if the principal event giving rise
thereto occurred prior to the Closing, other than Actions given rise to by the
acts or omissions of the Purchaser Indemnified Parties.
 
Section 10.3.  Indemnification by Purchaser.  Subject to the limitations set
forth in this Article X, Purchaser shall indemnify, defend and hold harmless the
Seller Indemnified Parties from and against any and all Damages incurred or
suffered by the Seller Indemnified Parties (whether or not involving a Third
Party Claim) resulting from, in connection with or arising out of:  (a) any
breach of, or inaccuracy in, any representation or warranty of Purchaser
contained in this Agreement or any Ancillary Agreement; (b) any breach of, or
failure to perform, any covenant or agreement of Purchaser, including
Liabilities contained in this Agreement or any Ancillary Agreement; (c) any and
all Liabilities of Purchaser, including Liabilities arising out of the ownership
and operation of the Vessel after the Closing, other than Liabilities given rise
to by the acts or omissions of the Seller Indemnified Parties; or (d) any and
all Actions against any Seller Indemnified Parties that relate to the Vessel if
the principal event giving rise thereto occurred after the Closing, other than
Actions given rise to by the acts or omissions of the Seller Indemnified
Parties.
 
Section 10.4.  Limitations on Indemnification.  The maximum aggregate liability
of Seller under Section 10.2 shall not exceed the Purchase Price.
 
Section 10.5.  Procedure for Third Party Claims.
 
(a)           Notice.  Promptly after an Indemnified Party has received notice
or has knowledge of any Third Party Claim, the Indemnified Party shall give the
Indemnifying Party written notice (a “Claim Notice”) describing in reasonable
detail the nature and basis of the Third Party Claim and, if ascertainable, the
amount in dispute under the Third Party Claim; provided, however, that the
failure of the Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations to provide indemnification hereunder
except to the extent (and only to the extent) that the Indemnifying Party shall
have been adversely prejudiced by such failure.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(b)           Defense.  Subject to the limitations set forth in this
Section 10.5(b), in the event of a Third Party Claim, the Indemnifying Party
shall have the right (exercisable by written notice to the Indemnified Party
within ten (10) days after the Indemnified Party has given a Claim Notice of the
Third Party Claim) to elect to conduct and control, through counsel of its
choosing and at the Indemnifying Party’s sole cost and expense, the defense,
compromise or settlement of the Third Party Claim if the Indemnifying Party
(i) has acknowledged and agreed in writing that, if the same is adversely
determined, the Indemnifying Party shall provide indemnification to the
Indemnified Party in respect thereof; provided, however, that the Indemnified
Party may participate therein through separate counsel chosen by it and at its
sole cost and expense.  Notwithstanding the foregoing, if (A) the Indemnifying
Party shall not have given notice of its election to conduct and control the
defense of the Third Party Claim within such 15 day period, (B) the Indemnifying
Party shall fail to conduct such defense diligently and in good faith, (C) the
Indemnified Party shall reasonably determine on written advice of outside
counsel that use of counsel selected by the Indemnifying Party to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, or (D) the Third Party Claim is for injunctive, equitable
or other non-monetary relief against the Indemnified Party, then in each such
case the Indemnified Party shall have the right to control the defense,
compromise or settlement of the Third Party Claim with counsel of its choice at
the Indemnifying Party’s sole cost and expense.  In connection with any Third
Party Claim, from and after delivery of a Claim Notice, the Indemnifying Party
and the Indemnified Party shall, and shall cause their respective Affiliates and
representatives to, cooperate fully in connection with the defense or
prosecution of such Third Party Claim, including furnishing such records,
information and testimony and attending such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested by the Indemnifying
Party or the Indemnified Party in connection therewith.  In addition, the party
controlling the defense of any Third Party Claim shall keep the non-controlling
party advised of the status thereof and shall consider in good faith any
recommendations made by the non-controlling party with respect thereto.
 
(c)           Settlement Limitations.  Except as set forth below, no Third Party
Claim may be settled or compromised (i) by the Indemnified Party without the
prior written consent of the Indemnifying Party (not to be unreasonably
withheld, conditioned or delayed) or (ii) by the Indemnifying Party without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed).  Notwithstanding the foregoing, (A) the Indemnified
Party shall have the right to pay, settle or compromise any Third Party Claim,
provided that in such event the Indemnified Party shall waive all rights against
the Indemnifying Party to indemnification under this Article X with respect to
such Third Party Claim unless the Indemnified Party shall have sought the
consent of the Indemnifying Party to such payment, settlement or compromise and
such consent shall have been unreasonably withheld, conditioned or delayed; and
(B) the Indemnifying Party shall have the right to consent to the entry of a
judgment or enter into a settlement with respect to any Third Party Claim
without the prior written consent of the Indemnified Party if the judgment or
settlement (x) involves only the payment of money damages (all of which will be
paid in full by the Indemnifying Party concurrently with the effectiveness
thereof), (y) will not encumber any of the assets of the Indemnified Party and
will not contain any restriction or condition that would apply to or adversely
affect the Indemnified Party or the conduct of its business, and (z) includes,
as a condition to any settlement or other resolution, a complete and irrevocable
release of the Indemnified Party from all liability in respect of such Third
Party Claim and includes no admission of wrongdoing.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(d)           Reimbursement.  Damages shall be reimbursed by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills or invoices with respect to such Damages are received by the
Indemnifying Party.
 
Section 10.6.  Exclusive Remedy.  From and after the Closing, except for
remedies for injunctive or equitable relief, claims for fraud or intentional
misrepresentation or as otherwise expressly provided in this Agreement or the
Ancillary Agreements, the indemnification rights set forth in this Article X
shall be the sole and exclusive remedy for any claim arising out of this
Agreement or the Ancillary Agreements.
 
Section 10.7.  Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes.  In the event that any
Governmental Authority successfully asserts that such indemnification payments
are taxable, then such indemnification payments shall be made on an after-Tax
basis.
 
Section 10.8.  Effect of Investigation.  The right of any Indemnified Party to
indemnification, payment of Damages and other remedies provided for herein based
on a breach of any representation, warranty, covenant or agreement of any party
contained in or made pursuant to this Agreement or Ancillary Agreement shall not
be deemed waived or otherwise affected by any information furnished to, any
investigation conducted by, or any knowledge of, any Indemnified Party, except
as expressly set forth in any section of the Seller Disclosure Letter.
 
Section 10.9.  No Punitive Damages.  Notwithstanding anything herein to the
contrary, no party shall be entitled to payment for an indemnification claim
under this Article X to recover punitive damages of any nature.
 
ARTICLE XI
 
TERMINATION
 
Section 11.1.  Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 
(a)           by mutual consent of Purchaser and Seller;
 
(b)           by Purchaser, if there has been a material violation or breach by
Seller of any representation, warranty, covenant or agreement contained in this
Agreement, provided, that notice of such material violation or breach shall have
been given to Seller and such material violation or breach shall not have been
cured within five (5) Business Days of receipt of such notice (provided,
further, that, Purchaser must not be in violation or breach of any
representation, warranty, covenant or agreement contained in this Agreement);
 
(c)           by Seller, if there has been a material violation or breach by
Purchaser of any representation, warranty, covenant or agreement contained in
this Agreement, provided, that notice of such material violation or breach shall
have been given to Purchaser and such material violation or breach shall not
have been cured within five Business Days of receipt of such notice (provided,
further, that, Seller must not be in violation or breach of any representation,
warranty, covenant or agreement contained in this Agreement); or
 
 
-18-

--------------------------------------------------------------------------------

 
 
(d)           by either Purchaser, on one hand, or Seller, on the other hand, if
the Closing shall not have occurred by the Outside Date (unless the Closing
shall not have occurred on or before such date due to a breach of a
representation or warranty or of a covenant by such party and/or the action or
failure to act of the party seeking to terminate this Agreement).
 
Section 11.2.  Effects of Termination.  Except as otherwise provided in this
Section 11.2, in the event of a termination of this Agreement pursuant to this
Article XI (i) all further obligations of the parties under this Agreement shall
terminate, (ii) no party shall have any right under this Agreement against any
other party except as set forth in Section 12.13, and (iii) each party shall
bear its own costs and expenses; provided, however, that the termination of this
Agreement under this Article XI shall not relieve any party of liability for any
breach of this Agreement prior to the date of termination, or constitute a
waiver of any claim with respect thereto.
 
ARTICLE XII
 
GENERAL PROVISIONS
 
Section 12.1.  Notices.  All notices, requests, claims, demands or other
communications required or permitted hereunder shall be in writing signed by or
on behalf of the party making the same, and shall be deemed given or delivered
(w) when delivered personally, (x) if sent from within the United States by
registered or certified mail, postage prepaid, return receipt requested, on the
third (3rd) Business Day after mailing, (y) if sent by messenger or reputable
overnight courier service, when received or (z) if sent by facsimile, when
transmitted and confirmed during normal business hours (or, if delivered after
the close of normal business hours, at the beginning of business hours on the
next business day); and shall be addressed to each party at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 12.1):
 
(a)           If to Purchaser, to:
 
c/o Rand Logistics, Inc.
 
500 Fifth Avenue, 50th Floor
 
New York, NY 10110
 
Tel:  (212) 644-3450
 
Fax: (212) 644-6262
 
Attention:  President
 
With a copy (which shall not constitute notice) to:
 
Katten Muchin Rosenman LLP
 
575 Madison Avenue
 
New York, NY 10022
 
Tel: (212) 940-8800
 
Fax: (212) 940-8776
 
Attention:  Todd J. Emmerman, Esq.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(b)           If to Seller, to:
 
c/o United Maritime Group, LLC
 
601 S. Harbour Island Boulevard, Suite 230
 
Tampa, FL  33602
 
Tel: (813) 209-4200
 
Fax: (813) 272-2287
 
Attention:  Chief Financial Officer
 
With a copy (which shall not constitute notice) to:
 
Sheppard, Mullin, Richter & Hampton, LLP
 
30 Rockefeller Plaza
 
New York, NY 10112-0015
 
Tel:  (212) 635-8700
 
Fax:  (212) 653-8701
 
Attention:  Greggory B. Mendenhall
 
Section 12.2.  Execution in Counterparts.  This Agreement may be executed in any
number of original, facsimile or portable document format “PDF” counterparts,
each of which shall have the same legal effect as an original, but all of which
together shall constitute one and the same instrument.
 
Section 12.3.  Expenses.  Except as otherwise provided in this Agreement and
hereunder, each party hereto shall pay its own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 12.4.  Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by an authorized representative of each party, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
Section 12.5.  Severability.  Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any one or more of the provisions contained herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such provision shall be ineffective to the extent, but
only to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such invalid, illegal or unenforceable provision
or provisions or any other provisions hereof, unless such a construction would
be unreasonable.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 12.6.  Assignment; Successors and Assigns.  Neither this Agreement nor
any of the rights, interests or obligations of any party hereunder may be
assigned, delegated or otherwise transferred by such party, in whole or in part
(whether by operation of law or otherwise), without the prior written consent of
the other party, and any attempt to make any such assignment, delegation or
other transfer without such consent shall be null and void; provided, however,
that at and after the Closing, Purchaser may collaterally assign its rights and
interests hereunder, without the consent of Seller, to any lender.  Subject to
the preceding sentences, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.
 
Section 12.7.   No Third Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended or shall be construed to confer upon any third
party, other than the parties hereto and their respective successors and assigns
permitted by Section 12.6, any right, remedy or claim under or by reason of this
Agreement.
 
Section 12.8.  Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by any party on or after the
Closing Date without the prior consent (which consent shall not be unreasonably
withheld) of the other party, except in the event as such release or
announcements may be required by law, in which case the party required to make
the release or announcement shall allow the other party reasonable time to
comment on such release or announcement in advance of such issuance.
 
Section 12.9.   Governing Law; Arbitration; Direct Claims.
 
(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule.
 
(b)           Any dispute, controversy or claim directly or indirectly relating
to or arising out of this agreement shall be submitted to binding arbitration in
New York, NY with The Society of Maritime Arbitrators, Inc. in accordance with
the rules and procedures thereof.  Notwithstanding the foregoing, the parties to
this agreement hereby acknowledge and agree that each shall be entitled to
utilize the courts within the State of New York for the purposes of obtaining
injunctive relief or other equitable remedies in order to avoid irreparable harm
to such party that might otherwise result from delays caused by the arbitration
process.  The award in the arbitration shall be final and binding and judgment
thereon may be entered in any court having jurisdiction.  The costs and expenses
(including reasonable attorney’s fees) of the prevailing party shall be borne
and paid by the party that the arbitrator, or arbitrators, determine is the
non-prevailing party.  Seller and Purchaser each hereby agree and consent to
personal jurisdiction and venue in any federal or state court within the State
of New York in connection with any action brought to enforce an award in
arbitration.
 
(c)           In the event an Indemnified Party shall have a claim for
indemnification hereunder that does not involve a Third Party Claim, the
Indemnified Party shall, as promptly as practicable, deliver to the Indemnifying
Party a written notice that contains (a) a description and the amount (the
“Claimed Amount”) of any Damages incurred or suffered by the Indemnified Party,
(b) a statement that the Indemnified Party is entitled to indemnification under
Article X and a reasonable explanation of the basis therefore, and (c) a demand
for payment by the Indemnifying Party.  Within 30 days after delivery of such
written notice, the Indemnifying Party shall deliver to the Indemnified Party a
written response in which the Indemnifying Party shall (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by a payment by the Indemnifying Party
of the Claimed Amount), (ii) agree that the Indemnified Party is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied by payment by the Indemnifying Party of
the Agreed Amount), or (iii) contest that the Indemnified Party is entitled to
receive any of the Claimed Amount.  If the Indemnifying Party contests the
payment of all or part of the Claimed Amount, the Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute as
promptly as practicable.  If such dispute is not resolved within 30 days
following the delivery by the Indemnifying Party of such response, the
Indemnified Party and the Indemnifying Party shall each have the right to submit
such dispute to arbitration in accordance with the provisions of subsection (b)
of this Section 12.9.
 
 
-21-

--------------------------------------------------------------------------------

 
 
Section 12.10.  Bulk Sales Laws.  Each party hereby waives compliance with the
provisions of any applicable “bulk sales,” “bulk transfer” or similar laws in
connection with the sale of the Vessel.  Seller shall indemnify, defend and hold
harmless the Purchaser Indemnified Parties from and against any and all Damages
incurred or suffered by the Purchaser Indemnified Parties as a result of any
noncompliance with any such laws.
 
Section 12.11.  Headings.  Article titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.  The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.
 
Section 12.12.  Number and Gender.  Whenever the context of this Agreement
requires, words used in the singular shall be construed to include the plural
and vice versa, and pronouns of whatsoever gender shall be deemed to include and
designate the masculine, feminine, or neuter gender.
 
Section 12.13.  Specific Performance.  Each party agrees that if any of the
provisions of this Agreement were not performed by Purchaser, on the one hand,
or Seller, on the other hand, in accordance with their specific terms or were
otherwise breached by such parties, irreparable damage would occur, no adequate
remedy at law would exist and damages would be difficult to determine, and that
the non-breaching party will be entitled to specific performance of the terms
hereof.  Each parties waives any requirement for the posting of a bond in
connection with any Action seeking specific performance; provided, however, that
nothing herein will affect the right of any party to seek recovery against any
party hereto, at law, in equity or otherwise, with respect to any covenants,
agreements or obligations to be performed by such party after the Closing Date.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 12.14.  Entire Agreement; Integration.  This Agreement (including the
Exhibits and Seller Disclosure Letter) and the Ancillary Agreements
(a) constitute the entire agreement and understanding among the parties with
respect to the subject matter contained herein, and (b) supersede any and all
prior and/or contemporaneous agreements and understandings, both written and
oral, among the parties with respect to such subject matter.
 
[Remainder of this page intentionally left blank; signature page follows]
 
 
-23-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party has caused this Asset Purchase Agreement to be
duly executed and delivered as of the date first written above.
 

 
GRAND RIVER NAVIGATION COMPANY, INC.
 
By: /s/ Joseph W. McHugh, Jr.
Name:  Joseph W. McHugh, Jr.
Title:    Vice President
 
 
 
U.S. UNITED OCEAN SERVICES, LLC
 
By:/s/ Walter Bromfield
Name:  Walter Bromfield
Title:    Senior Vice President, Finance

 
 
 
-24-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Leased Equipment
 
None.
 
 
-1-

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Status Classifications and Recommendations
 
1.
See the attached ABS Survey Manager Survey Status Report (For Owner) Beverly
Anderson, dated July 25, 2011.

 


-2-

--------------------------------------------------------------------------------